[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                         JANUARY 31, 2007
                            No. 06-14040                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                 D. C. Docket No. 06-00948-CV-TWT-1

MICHAEL A. BAYNES,



                                                 Petitioner-Appellant,

                                 versus

MICHAEL A. ZENK,
Warden,

                                                 Respondent-Appellee.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                           (January 31, 2007)

Before ANDERSON, DUBINA and CARNES, Circuit Judges.

PER CURIAM:
       Michael A. Baynes appeals the district court’s dismissal of his 28 U.S.C.

§ 2241 petition. Baynes argues that the district court dismissed his petition on the

basis of res judicata and that this is not a proper basis to dismiss a habeas corpus

petition.

       The availability of habeas relief under § 2241 presents a question of law that

we review de novo. Darby v. Hawk-Sawyer, 405 F.3d 942, 944 (11th Cir. 2005).

Res judicata does not apply to habeas petitions. Schlup v. Delo, 513 U.S. 298,

317-19, 115 S. Ct. 851, 862-63, 130 L. Ed. 2d 808 (1995) (“This Court has

consistently relied on the equitable nature of habeas corpus to preclude application

of strict rules of res judicata.”); see also Potts v. Zant, 638 F.2d 727, 738 (11th Cir.

1981) (same). However, claims brought pursuant to successive § 2241 petitions

may be barred by the successive writ rule from 28 U.S.C. § 2244(a). Glumb v.

Honsted, 891 F.2d 872, 873 (11th Cir. 1990). Under § 2244(a),

       No circuit or district judge shall be required to entertain an application
       for a writ of habeas corpus to inquire into the detention of a person
       pursuant to a judgment of a court of the United States if it appears that
       the legality of such detention has been determined by a judge or court
       of the United States on a prior application for a writ of habeas corpus,
       except as provided in section 2255.

       In this case, although Baynes is correct that strict rules of res judicata do not

apply to habeas petitions, the district court adopted the reasoning of the magistrate

judge, who correctly recommended dismissing the petition as successive under

                                            2
28 U.S.C. § 2244(a). Because it was not error to dismiss a petition under

§ 2244(a), the district court did not err merely by dismissing the petition on this

basis. See Glumb, 891 F.2d 872; see also Felker v. Turpin, 518 U.S. 651, 664, 116
S. Ct. 2333, 135 L. Ed. 2d 827 (1996) (holding that the Antiterrorism and Effective

Death Penalty Act of 1996 (“AEDPA”) allowed for modified principles of res

judicata to the analysis of habeas petitions). It was proper to dismiss Baynes’s

petition on this basis because he asserts the same claims addressed by the district

court in a previously filed § 2241 petition. Accordingly, we affirm the district

court’s dismissal of Baynes’s petition under § 2244(a).

      AFFIRMED.




                                           3